Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 8/10/2022.
	Claims 1-34 are pending.  Claims 8-19 and 25-34 are withdrawn from consideration as being drawn to non-elected inventions.
	The previous rejection of claims 1-7 and 20-24 under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (Journal of Nanoscience and Nanotechnology Vol.8, 1545-1550, 2008) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (Nano Lett., Vol. 3, No. 3, 2003, pages 331-336) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Tiraferri et al. (ACS Appl. Mater. Interfaces 2011, 3, 2869-2877) is withdrawn in view of applicant’s amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-7 and 20-24 are rejected under 35 U.S. C. 102(a)(1) as being anticipate by Flavel et al. (ICONN 2008, pages 48-51, hereinafter Flavel).
Regarding claim 1, Flavel discloses an immobilized product in which a carbon material (carbon nanotube CNT) is immobilizing on a base material surface (silicon material) wherein the carbon material is chemically bonded on the base material surface via only a linking group, wherein the linking group is an amide group, wherein the amide group is further bonded to a chain alkyl group (Fig. 1, Structure B).

    PNG
    media_image1.png
    222
    167
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Flavel does not disclose a chemical group exists on a surface of the carbon and base (silicon) material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 4 and 5, Flavel discloses the carbon material is carbon nanotube (See the Abstract, Fig. 1).
Regarding claims 6 and 7, Flavel discloses the base material is silicon materials (See the Abstract, Fig. 1 and the Experimental).
Regarding claim 20, Flavel discloses an immobilized product in which a silicon material (SiO2, silicon substrate/wafer) is immobilizing on a base material surface (carbon nanotube) wherein the is chemically bonded on the base material surface via only a linking group, wherein the linking group is an amide group, wherein the amide group is further bonded to a chain alkyl group (Fig. 1, Structure B).
Regarding claims 21 and 22, Flavel does not disclose a chemical group exists on a surface of the silicon material and base material (carbon nanotube) before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 23 and 24, Flavel discloses the base material is carbon material (carbon nanotube, See the Abstract, Fig. 1).
Claims 1-7 and 20-24 are rejected under 35 U.S. C. 102(a)(1) as being anticipate by Hauke et al. (Carbon Nanotubes and Related Structures, 2010, 135-198).
Regarding claim 1, Hauke discloses an immobilized product in which a carbon material (carbon nanotube SWNT) is immobilizing on a base material surface (SiO2) wherein the carbon material is chemically bonded on the base material surface via only a linking group, wherein the linking group is an amide group that is further bonded to a chain alkyl group (Fig. 6.5 (11), page 148).

    PNG
    media_image2.png
    364
    312
    media_image2.png
    Greyscale

Regarding claims 2 and 3, Hauke does not disclose a chemical group exists on a surface of the carbon and base (silicon) material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 4 and 5, Hauke discloses the carbon material is carbon nanotube (Scheme 3).
Regarding claims 6 and 7, Hauke discloses the base material is silicon materials (SiO2).
Regarding claim 20, Flavel discloses an immobilized product in which a silicon material (SiO2) is immobilizing on a base material surface (carbon nanotube) wherein the silicon material is chemically bonded on the base material surface via only a linking group, wherein the linking group is an amide group that is further bonded to a chain alkyl group (Fig. 6.5 (11), page 148).
Regarding claims 21 and 22, Hauke does not disclose a chemical group exists on a surface of the silicon material and base material (carbon nanotube) before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 23 and 24, Hauke discloses the base material is carbon material (carbon nanotube).
Response to Arguments
Applicant’s arguments filed 8/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

11/16/2022